Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-23 are pending.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,956,423, application number 16/096,423.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
17/175,100:
1. (Currently Amended) An apparatus for a service layer comprising a processor, and a memory and communication circuitry, the apparatus further including comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising:
16/096,510:
1.  An apparatus comprising a processor, a memory and communication circuitry network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising 

17/175,100:
receiving, from each of a plurality of data sources, a plurality of data streams;
16/096,510
receiving, from each of a plurality of data sources, a plurality of data streams;


17/175,100:
determining each unique data stream in the received plurality of data streams 
16/096,510
determining by a service layer preprocessor, each unique data stream in the received plurality of data streams; 

17/175,100:
filtering each unique data stream, to determine at least one attribute in each unique data stream for use in executing at least one predetermined query;
16/096,510
filtering by the service layer preprocessor, each unique data stream to determine at least one attribute in each unique data stream for use in executing at least one predetermined query; 
sending to a service layer data analytics engine each filtered unique data steam; 

17/175,100:
causing execution of the at least one predetermined query on each filtered unique data stream;
16/096,510:
causing execution by the service layer data analytics engine of the at least one predetermined query on each filtered unique data stream; 

17/175,100:
sending output of the at least one predetermined query based on at least one predetermined trigger.
16/096,510:
sending by the service layer analytics engine, output of the at least predetermined query based on at least one predetermined trigger. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macho (US 2015/0317363) in view of Debique (US 2004/0004631) in view of Rider (US 2016/0191591) in view of McClements (US 2012/0151345).         
Regarding claim 1, Macho discloses:
receiving, from each of a plurality of data sources, a plurality of data streams;
	Macho [0036] More specifically, the present invention provides in one aspect a DSMS comprising a data receiving module arranged to receive an input data stream from each of a plurality of data stream sources and respective location information associated with sets of one or more of the data stream sources, and a continuous query execution module operable to execute a continuous query against data items received, via the input data streams to generate at least one output data stream for output to a client of the DSMS. 

determining each unique data stream in the received plurality of data streams 
Macho discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Debique discloses:
Debique [0073] Next, the method 400 includes the step for creating an array of stream descriptor objects, which are described above. The corresponding acts for creating the stream descriptor objects (step 440) include the acts of determining unique identifiers for each stream (act 442), determining the start and stop time for each stream (act 444), determining the duration of each stream (act 446), and determining all supported media types of each stream (448).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macho to obtain above limitation based on the teachings of Debique for the purpose of creating stream descriptor objects.  

filtering each unique data stream, to determine at least one attribute in each unique data stream for use in executing at least one predetermined query;
Macho discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Rider discloses:
	Rider [0097] Example 24 includes the subject matter of any of Examples 22 and 23, and wherein the event attribute comprises a date attribute and a location attribute that identify the event captured in the media stream; receiving the media request comprises receiving a media request including a requested date attribute and a requested location attribute; and searching for media streams comprises searching for media streams having the date attribute matching the requested date attribute and having the location attribute matching the requested location attribute.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macho to obtain above limitation based on the teachings of Rider for the purpose of searching for media streams having the date attribute matching the requested date attribute.  

causing execution of the at least one predetermined query on each filtered unique data stream;
Rider [0097] Example 24 includes the subject matter of any of Examples 22 and 23, and wherein the event attribute comprises a date attribute and a location attribute that identify the event captured in the media stream; receiving the media request comprises receiving a media request including a requested date attribute and a requested location attribute; and searching for media streams comprises searching for media streams having the date attribute matching the requested date attribute and having the location attribute matching the requested location attribute.

sending output of the at least one predetermined query based on at least one predetermined trigger.
Macho discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, McClements discloses:
	McClements [0031] An output device allows a user to submit a synchronization request, which may trigger the output device to obtain a sample of a portion of the playback of the media content. A time code for a current point in the playback is identified using pattern recognition on the sample, and a comment associated with the current point in the playback may be identified and displayed to the user based on the time code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macho to obtain above limitation based on the teachings of McClements for the purpose of triggering an output to a user.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider and McClements and further in view of Chee (US 2017/0109266).           
Regarding claim 2, the combination of Macho, Debique, Rider and McClements discloses the elements of the claimed invention as noted but does not disclose wherein the service layer is provided as a middleware service between network protocol stacks and applications.  However, Chee discloses:
	Chee [0008] Embodiments of the present invention recognize that with the current state of developing transaction tracking technologies, one of the challenges is to drive test transactions across the diversity of environments that support composite applications. The environments may include multiple operating systems, middleware stacks, and application support technologies, and the environments are linked together by network technologies and communication protocols.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements to obtain above limitation based on the teachings of Chee for the purpose of driving test transactions across the diversity of environments that support composite applications. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider and McClements and Chee and further in view of Wang (US 2014/0359035). 
Regarding claim 3, the combination of Macho, Debique, Rider and McClements and Chee discloses the elements of the claimed invention as note but does not disclose wherein the service layer is a one M2M service layer.  However, Wang discloses:
	Wang [0083] As used herein, a service layer may refer to a software middleware layer that supports value-added service capabilities through a set of Application Programming Interfaces (APIs) and underlying networking interfaces. Both ETSI M2M and oneM2M use a service layer that may contain the functionality described herein. ETSI M2M's service layer is referred to as the Service Capability Layer (SCL). The SCL may be implemented within an M2M device (where it is referred to as a device SCL (DSCL)), a gateway (where it is referred to as a gateway SCL (GSCL)) and/or a network node (where it is referred to as a network SCL (NSCL)). The oneM2M service layer supports a set of Common Service Functions (CSFs) (e.g., service capabilities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements and Chee to obtain above limitation based on the teachings of Wang for the purpose of supporting a set of Common Service Functions (CSFs) (e.g., service capabilities).
  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider and McClements and further in view of Cutrell (US 2007/0005576)
Regarding claim 4, the combination of Macho, Debique, Rider and McClements discloses the elements of the claimed invention as noted but does not disclose wherein the filtering is based on one or more active queries.  However, Cutrell discloses:
	Cutrell [0073] The search and filtering using the contents of the Active Query Box yields files that have to do with biking and are text, picture, or Word files. Obviously a wide variety of other types and subtypes are possible. Thus, the illustrated and described number and kind of types and subtypes should be construed as exemplary and not limiting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements to obtain above limitation based on the teachings of Cutrell for the purpose of yielding files that have to do with biking and are text, picture, or Word files.    

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider, McClements and Cutrell.
Regarding claim 5 the combination of Macho, Debique, Rider, McClements and Cutrell. discloses wherein the one or more active queries are received from a client device.
	Cutrell, Fig 18 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider and McClements and further in view of Wang
Regarding claim 6, the combination of discloses wherein the apparatus comprises a service layer component.
Wang [0083] As used herein, a service layer may refer to a software middleware layer that supports value-added service capabilities through a set of Application Programming Interfaces (APIs) and underlying networking interfaces. Both ETSI M2M and oneM2M use a service layer that may contain the functionality described herein. ETSI M2M's service layer is referred to as the Service Capability Layer (SCL). The SCL may be implemented within an M2M device (where it is referred to as a device SCL (DSCL)), a gateway (where it is referred to as a gateway SCL (GSCL)) and/or a network node (where it is referred to as a network SCL (NSCL)). The oneM2M service layer supports a set of Common Service Functions (CSFs) (e.g., service capabilities).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider and McClements and further in view of Britt (US 2017/0171165)
Regarding claim 7, the combination of Macho, Debique, Rider and McClements discloses the elements of the claimed invention as noted but does not disclose wherein at least one data source of the plurality of data sources comprises an Internet of Things (IoT) device.  However, Britt discloses:
	Britt abstract An apparatus and method are described for implementing efficient communication between a microcontroller and a communication module. For example, one embodiment of an apparatus comprises: a secure communication module to establish a secure communication channel with an IoT service; and a microcontroller unit (MCU) to execute application-specific program code to implement an application-specific function of an Internet of Things (IoT) device; a serial peripheral interface (SPI) bus to communicatively couple the secure communication module to the MCU; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements to obtain above limitation based on the teachings of Britt for the purpose of establishing a secure communication channel with an IoT service. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider and McClements and further in view of Cheung (US 2005/0175029)
Regarding claim 8, the combination of Macho, Debique, Rider and McClements discloses the elements of the claimed invention as noted but does not disclose wherein each unique data stream is parsed prior to the filtering.  However, Cheung discloses:
	Cheung 0058] The processor 220 may be adapted to utilize newly declared valid filters at the beginning of a new message in the incoming data stream. The processor 220 may also be configured to discard corresponding data handled by the selected filter if the selected filter is marked as being in use or is being updated. The PSI parser 210 may parse the incoming data stream prior to filtering by the PSI filter 216. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements to obtain above limitation based on the teachings of Cheung for the purpose of parsing the incoming data stream prior to filtering by the PSI filter 216. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider and McClements and further in view of Hoffman (US 2013/0124484) 
Regarding claim 9, the combination of Macho, Debique, Rider and McClements discloses the elements of the claimed invention as noted but does not disclose wherein each unique data stream is preprocessed prior to the filtering to remove redundancy and noise.  However, Hoffman discloses:
	Hoffman [0056] Embodiments of the invention further comprise: [0057] specification of fixups to data, e.g. translate archane text strings to code names, analogous to spellchecking, removing redundancies or noise, [0058] filtering of data e.g. discarding known bad versions/corrupt data sets, [0059] enrichments of data e.g. cross correlations from independent data streams.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements to obtain above limitation based on the teachings of Hoffman for the purpose of removing redundancies and/or noise.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider and McClements and further in view of Wadhwa (US 2014/0194657).
Regarding claim 10, the combination of Macho, Debique, Rider and McClements discloses the elements of the claimed invention as noted but does not disclose wherein the at least one attribute comprises at least one property in the each unique data stream.  However, Wadhwa discloses:
	Wadhwa [0070] In accordance with this embodiment of the present disclosure, the component streams from individual component tanks are processed separately by the sensing and analyzing means 2, and the first attribute data generated by the sensing and analyzing means 2 is the data corresponding to each of the individual component streams. The data corresponding to each of the individual component streams is processed separately by at least one processing means 4, as shown in FIG. 2. In accordance with this embodiment of the present disclosure, the first attribute data (property data) is the data corresponding to each of the component streams, and the property data corresponding to each component stream is separately processed by the processing means 4 to compute separate second attribute data (composition data) corresponding to each of the component streams.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements to obtain above limitation based on the teachings of Wadhwa for the purpose of separately processing data corresponding to each of the individual component streams.   

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider, McClements and Wadhwa and further in view of Waugh (US 10,853,359).  
Regarding claim 11, the combination of Macho, Debique, Rider, McClements and Wadhwa discloses the elements of the claimed invention as noted but does not disclose wherein the at least one property comprises at least one of a timestamp, a latitude, a longitude, an altitude and a speed.  However, Waugh discloses:
	Waugh column 7, lines 30-40, If a particular data log stream is not included within the ordering of in-process data log streams specified in the continuation token or in the Bloom filter 206, the computing resource monitoring service 202 may add the particular data log stream to the ordering specified in the continuation token. This may enable the computing resource monitoring service 202 to process the particular data log stream along with any other data log streams specified in the ordering specified in the continuation token. The particular data log stream may be added to the ordering based at least in part on a starting timestamp of the particular data log stream.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements to obtain above limitation based on the teachings of Waugh for the purpose of adding the particular data log stream to the ordering based at least in part on a starting timestamp of the particular data log stream.  
 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider and McClements and further in view of Chow (US 2013/0042327). 
Regaring claim 12, the combination of Macho, Debique, Rider and McClements discloses the elements of the claimed invention as noted but does not disclose further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: causing authentication of each of the plurality of data sources prior to the receiving.  However, Chow discloses:
	Chow [0030] This contextual data can be grouped into three classes based on the data sources used to make authentication decisions: device data, which are data primarily available on the device; carrier data, which are data available to the carrier; and third-party provider data, which are data available to other application and/or service providers. Note that a specific data type may belong to more than one class.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements to obtain above limitation based on the teachings of Chow for the purpose of grouping contextual data into three classes based on the data sources to make authentication decisions.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider and McClements and further in view of Spaven (US 11,431,785). 
Regarding claim 13, the combination of Macho, Debique, Rider and McClements discloses the elements of the claimed invention as noted but does not disclose wherein each unique data stream is associated with an identifier.
However, Spaven discloses:
Spaven claim 11. wherein each of said references comprises a unique data stream item identifier which uniquely identifies a data stream item in the message-oriented distributed data stream processing system,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements to obtain above limitation based on the teachings of Spaven for the purpose of uniquely identifying a data stream item in the message-oriented distributed data stream processing system,

Claim(s 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider and McClements and further in view of Cutrell
Regarding claim 14, the combination of Macho, Debique, Rider and McClements discloses the elements of the claimed invention as noted but does not disclose wherein each filtered unique data stream is analyzed using a query operator based on the one or more active queries.  However, Cutrell discloses:
Cutrell [0073] The search and filtering using the contents of the Active Query Box yields files that have to do with biking and are text, picture, or Word files. Obviously a wide variety of other types and subtypes are possible. Thus, the illustrated and described number and kind of types and subtypes should be construed as exemplary and not limiting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements to obtain above limitation based on the teachings of Cutrell for the purpose of yielding files that have to do with biking and are text, picture, or Word files.    

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macho in view of Debique in view of Rider in view of McClements.         
Regarding claim 15, Macho discloses:
receiving, from each of a plurality of data sources, a plurality of data streams;
	Macho [0036] More specifically, the present invention provides in one aspect a DSMS comprising a data receiving module arranged to receive an input data stream from each of a plurality of data stream sources and respective location information associated with sets of one or more of the data stream sources, and a continuous query execution module operable to execute a continuous query against data items received, via the input data streams to generate at least one output data stream for output to a client of the DSMS. 

determining each unique data stream in the received plurality of data streams 
Macho discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Debique discloses:
Debique [0073] Next, the method 400 includes the step for creating an array of stream descriptor objects, which are described above. The corresponding acts for creating the stream descriptor objects (step 440) include the acts of determining unique identifiers for each stream (act 442), determining the start and stop time for each stream (act 444), determining the duration of each stream (act 446), and determining all supported media types of each stream (448).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macho to obtain above limitation based on the teachings of Debique for the purpose of creating stream descriptor objects.  

filtering each unique data stream, to determine at least one attribute in each unique data stream for use in executing at least one predetermined query;
Macho discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Rider discloses:
	Rider [0097] Example 24 includes the subject matter of any of Examples 22 and 23, and wherein the event attribute comprises a date attribute and a location attribute that identify the event captured in the media stream; receiving the media request comprises receiving a media request including a requested date attribute and a requested location attribute; and searching for media streams comprises searching for media streams having the date attribute matching the requested date attribute and having the location attribute matching the requested location attribute.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macho to obtain above limitation based on the teachings of Rider for the purpose of searching for media streams having the date attribute matching the requested date attribute.  

causing execution of the at least one predetermined query on each filtered unique data stream;
Rider [0097] Example 24 includes the subject matter of any of Examples 22 and 23, and wherein the event attribute comprises a date attribute and a location attribute that identify the event captured in the media stream; receiving the media request comprises receiving a media request including a requested date attribute and a requested location attribute; and searching for media streams comprises searching for media streams having the date attribute matching the requested date attribute and having the location attribute matching the requested location attribute.

sending output of the at least one predetermined query based on at least one predetermined trigger.
Macho discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, McClements discloses:
	McClements [0031] An output device allows a user to submit a synchronization request, which may trigger the output device to obtain a sample of a portion of the playback of the media content. A time code for a current point in the playback is identified using pattern recognition on the sample, and a comment associated with the current point in the playback may be identified and displayed to the user based on the time code.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macho to obtain above limitation based on the teachings of McClements for the purpose of triggering an output to a user.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider and McClements and further in view of Chee.           
Regarding claim 16, the combination of Macho, Debique, Rider and McClements discloses the elements of the claimed invention as noted but does not disclose wherein the service layer is provided as a middleware service between network protocol stacks and applications.  However, Chee discloses:
	Chee [0008] Embodiments of the present invention recognize that with the current state of developing transaction tracking technologies, one of the challenges is to drive test transactions across the diversity of environments that support composite applications. The environments may include multiple operating systems, middleware stacks, and application support technologies, and the environments are linked together by network technologies and communication protocols.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements to obtain above limitation based on the teachings of Chee for the purpose of driving test transactions across the diversity of environments that support composite applications. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider and McClements and Chee and further in view of Wang. 
Regarding claim 17, the combination of Macho, Debique, Rider and McClements and Chee discloses the elements of the claimed invention as note but does not disclose wherein the service layer is a one M2M service layer.  However, Wang discloses:
	Wang [0083] As used herein, a service layer may refer to a software middleware layer that supports value-added service capabilities through a set of Application Programming Interfaces (APIs) and underlying networking interfaces. Both ETSI M2M and oneM2M use a service layer that may contain the functionality described herein. ETSI M2M's service layer is referred to as the Service Capability Layer (SCL). The SCL may be implemented within an M2M device (where it is referred to as a device SCL (DSCL)), a gateway (where it is referred to as a gateway SCL (GSCL)) and/or a network node (where it is referred to as a network SCL (NSCL)). The oneM2M service layer supports a set of Common Service Functions (CSFs) (e.g., service capabilities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements and Chee to obtain above limitation based on the teachings of Wang for the purpose of supporting a set of Common Service Functions (CSFs) (e.g., service capabilities).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider and McClements and further in view of Britt.
Regarding claim 18, the combination of Macho, Debique, Rider and McClements discloses the elements of the claimed invention as noted but does not disclose wherein at least one data source of the plurality of data sources comprises an Internet of Things (IoT) device.  However, Britt discloses:
	Britt abstract An apparatus and method are described for implementing efficient communication between a microcontroller and a communication module. For example, one embodiment of an apparatus comprises: a secure communication module to establish a secure communication channel with an IoT service; and a microcontroller unit (MCU) to execute application-specific program code to implement an application-specific function of an Internet of Things (IoT) device; a serial peripheral interface (SPI) bus to communicatively couple the secure communication module to the MCU; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements to obtain above limitation based on the teachings of Britt for the purpose of establishing a secure communication channel with an IoT service. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider, McClements and Wadhwa and further in view of Waugh.  
Regarding claim 19, the combination of Macho, Debique, Rider, McClements and Wadhwa discloses the elements of the claimed invention as noted but does not disclose wherein the at least one property comprises at least one of a timestamp, a latitude, a longitude, an altitude and a speed.  However, Waugh discloses:
	Waugh column 7, lines 30-40, If a particular data log stream is not included within the ordering of in-process data log streams specified in the continuation token or in the Bloom filter 206, the computing resource monitoring service 202 may add the particular data log stream to the ordering specified in the continuation token. This may enable the computing resource monitoring service 202 to process the particular data log stream along with any other data log streams specified in the ordering specified in the continuation token. The particular data log stream may be added to the ordering based at least in part on a starting timestamp of the particular data log stream.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements to obtain above limitation based on the teachings of Waugh for the purpose of adding the particular data log stream to the ordering based at least in part on a starting timestamp of the particular data log stream.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider and McClements and further in view of Chow. 
Regaring claim 20, the combination of Macho, Debique, Rider and McClements discloses the elements of the claimed invention as noted but does not disclose further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising: causing authentication of each of the plurality of data sources prior to the receiving.  However, Chow discloses:
	Chow [0030] This contextual data can be grouped into three classes based on the data sources used to make authentication decisions: device data, which are data primarily available on the device; carrier data, which are data available to the carrier; and third-party provider data, which are data available to other application and/or service providers. Note that a specific data type may belong to more than one class.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements to obtain above limitation based on the teachings of Chow for the purpose of grouping contextual data into three classes based on the data sources to make authentication decisions.  

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider and McClements and further in view of Spaven (US 11,431,785). 
Regarding claim 21, the combination of Macho, Debique, Rider and McClements discloses the elements of the claimed invention as noted but does not disclose wherein each unique data stream is associated with an identifier.
However, Spaven discloses:
Spaven claim 11. wherein each of said references comprises a unique data stream item identifier which uniquely identifies a data stream item in the message-oriented distributed data stream processing system,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements to obtain above limitation based on the teachings of Spaven for the purpose of uniquely identifying a data stream item in the message-oriented distributed data stream processing system,

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider, McClements and Cutrell.
Regarding claim 5 the combination of Macho, Debique, Rider, McClements and Cutrell. discloses wherein the one or more active queries are received from a client device.
	Cutrell, Fig 18 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Macho, Debique, Rider and McClements and further in view of Cutrell (US 2007/0005576)
Regarding claim 23, the combination of Macho, Debique, Rider and McClements discloses the elements of the claimed invention as noted but does not disclose wherein the filtering is based on one or more active queries.  However, Cutrell discloses:
	Cutrell [0073] The search and filtering using the contents of the Active Query Box yields files that have to do with biking and are text, picture, or Word files. Obviously a wide variety of other types and subtypes are possible. Thus, the illustrated and described number and kind of types and subtypes should be construed as exemplary and not limiting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Macho, Debique, Rider and McClements to obtain above limitation based on the teachings of Cutrell for the purpose of yielding files that have to do with biking and are text, picture, or Word files.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161